MEMORANDUM OPINION

No. 04-03-00592-CR

Henry GALLON,

Appellant

v.

STATE of Texas,

Appellee

From the 144th Judicial District Court, Bexar County, Texas

Trial Court No. 2000-CI-3153

Honorable Mark Luitjen, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	August 27, 2003
MOTION TO DISMISS GRANTED; DISMISSED
	This is an appeal of the trial court's finding that the results of DNA testing were
unfavorable to the appellant.  See Tex. Code Crim. P. art. 64.05.   Appellant has now filed
a motion to dismiss the appeal.  The motion is granted.  The appeal is dismissed.  See Tex.
R. App. P. 42.2(a).  Our mandate may be issued early upon proper motion. Tex. R. App. P.
18.1(c).
							PER CURIAM
Do Not Publish